
	
		I
		111th CONGRESS
		1st Session
		H. R. 2306
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Mr. Dicks introduced
			 the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		A BILL
		To provide for the establishment of a National Climate
		  Service, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Climate Service Act of
			 2009.
		2.FindingsThe Congress finds the following:
			(1)Weather, climate change, and climate
			 variability affect public safety, environmental services and security, human
			 health, agriculture, energy use, water resources, and other factors vital to
			 national security and human welfare.
			(2)Climate forecasts create opportunities for
			 society to prepare, potentially reducing the costs of climate-related events,
			 as well as serving national needs related to enhancing economic growth,
			 managing risk, protecting life and property, and promoting environmental
			 stewardship.
			(3)Information on predicted climate and
			 climate impacts is not being fully disseminated or used well, despite the
			 increasing predictability of climate.
			(4)The United States lacks adequate research,
			 infrastructure, and coordinated outreach and communication mechanisms to meet
			 national climate monitoring, prediction, and decision support needs for
			 adapting to and mitigating the impacts of climate change and climate
			 variability.
			(5)Increasing societal resilience to climate
			 impacts requires understanding climate trends and variations as well as
			 possible, understanding the impacts of climate on human and nonhuman systems,
			 providing decision-relevant tools based on that information, and increasing
			 society’s capacity to act on that information.
			3.PurposeIt is the purpose of this Act to establish a
			 National Climate Service that will assist the Nation and the world in
			 understanding, anticipating, and responding to climate, climate change, and
			 climate variability and their impacts and implications. The Service shall
			 inform the public through the sustained production and delivery of
			 authoritative, timely, useful information about impacts on local, State,
			 regional, tribal, national, and global scales. The Service shall be
			 user-centric, by ensuring that the information is accessible, consistent with
			 users’ ability to respond, and based on user needs and limitations. The Service
			 shall provide such usable information through a sustained network of
			 observations, modeling, and research activities.
		4.National climate
			 service
			(a)Establishment
				(1)In
			 generalThe Secretary of Commerce shall establish within the
			 Climate Program Office of the National Oceanic and Atmospheric Administration a
			 National Climate Service (in this Act referred to as the “Service”) not later
			 than one year after the date of enactment of this Act. The Service shall
			 include a national center and a network of regional and local facilities for
			 operational climate observation, modeling, and research.
				(2)General
			 purposeThe Service shall inform the public through the sustained
			 production and delivery of authoritative, timely, useful information about
			 impacts on local, State, regional, tribal, national, and global scales.
				(3)Specific
			 servicesThe Service, at minimum, shall—
					(A)serve as a
			 clearinghouse and technical access point to stakeholders for regionally and
			 nationally relevant information on climate, climate impacts, and adaptation,
			 developing comprehensive databases of information relevant to specific regional
			 and national stakeholder needs;
					(B)provide education
			 on climate impacts, vulnerabilities, and application of climate information in
			 decisionmaking;
					(C)design
			 decision-support tools that facilitate use of climate information in
			 stakeholders’ near-term operations and long-term planning
					(D)facilitate user
			 access to climate and climate impacts experts for technical assistance in use
			 of climate information and to inform the climate forecast community of their
			 information needs;
					(E)provide
			 researcher, modeler, and observations experts access to users to help guide
			 direction of research, modeling, and observation activities; and
					(F)propose and
			 evaluate adaptation strategies for climate variability and change.
					(4)Specific
			 functionsThe Service, at minimum, shall—
					(A)integrate global,
			 national, and regional observations to produce information and assessments of
			 use to stakeholders and researchers;
					(B)develop climate
			 models for decision support;
					(C)perform basic and
			 applied research on climate dynamics and impacts relevant to stakeholder
			 interests;
					(D)create and
			 maintain an operational delivery system and facilitate transition of new
			 climate applications products to Service member agencies;
					(E)establish an
			 atmospheric monitoring and verification program utilizing aircraft, satellite,
			 ground sensors, ocean and coastal observing systems, and modeling capabilities
			 to monitor, measure, and verify greenhouse gas concentrations and emissions
			 throughout the global oceans and atmosphere;
					(F)develop and
			 maintain a dialog among research teams, Federal agencies, and stakeholders for
			 developing information relevant for planning and decisionmaking;
					(G)identify
			 climate-related vulnerabilities and build national capacity to increase
			 resilience;
					(H)articulate
			 regional and national climate issues and concerns in regional and national
			 policy arenas and facilitate regional-national communications on Service needs
			 and performance; and
					(I)outreach to
			 stakeholder groups.
					(b)Action
			 planWithin 1 year after the date of enactment of this Act, the
			 Secretary of Commerce shall submit to the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committee on Science and Technology of the
			 House of Representatives a plan of action for the National Climate Service. The
			 plan, at a minimum, shall—
				(1)provide for the
			 interpretation and communication of climate data, conditions, predictions,
			 projections, and risks on an ongoing basis to decision and policy makers at the
			 local, regional, and national levels;
				(2)design, deploy,
			 and operate a national climate observing system that closes gaps in existing
			 coverage;
				(3)support
			 infrastructure and ability to archive and ensure the quality of climate data,
			 and make federally funded model simulations and other relevant climate
			 information available from Global Change Research Program activities and other
			 sources (and related data from paleoclimate studies);
				(4)include a program
			 for long-term stewardship, quality control, development of relevant climate
			 products, and efficient access to all relevant climate data, products, and
			 model simulations;
				(5)establish a
			 national coordinated modeling strategy, including a national climate modeling
			 center to provide a dedicated capability for modeling and forecasting
			 scenarios, and a regular schedule of projections on long-term and short-term
			 time horizons over a range of scales, including regional scales;
				(6)improve
			 integrated modeling, assessment, and predictive capabilities needed to document
			 and forecast climate changes and impacts, and to guide national, regional, and
			 local planning and decisionmaking;
				(7)provide a system
			 of regular consultation and coordination with Federal agencies, States, tribes,
			 nongovernmental organizations, the private sector, and the academic community
			 to ensure—
					(A)that the
			 information requirements of these groups are well incorporated; and
					(B)timely and full
			 sharing, dissemination and use of climate information and services in risk
			 preparedness, planning, decisionmaking, and early warning and natural resources
			 management, both domestically and internationally;
					(8)develop
			 standards, evaluation criteria, and performance objectives to ensure that the
			 Service meets the evolving information needs of the public, policy makers, and
			 decisionmakers in the face of a changing climate;
				(9)develop funding
			 estimates to implement the plan; and
				(10)support
			 competitive research programs that will improve elements of the Service
			 described in this Act through the Climate Program Office within the Service
			 headquarter function.
				(c)DirectorThe
			 Administrator shall appoint a Director of the Service, who shall oversee all
			 processes associated with managing the organization and executing the functions
			 and actions described in this Act.
			(d)National
			 climate service advisory councilThe Administrator shall, in
			 consultation with the Chairmen and ranking minority members of the Committee on
			 Commerce, Science, and Transportation of the Senate and the Committee on
			 Science and Technology of the House of Representatives, and the National
			 Academy of Sciences, appoint the membership of a National Climate Service
			 Advisory Council, with members serving 4-year terms, that shall include a
			 diverse membership from appropriate Federal, State, and local government,
			 universities, and nongovernment and private sectors who use climate information
			 and cover a range of sectors, such as water, drought, fisheries, coasts,
			 agriculture, health, natural resources, transportation, and insurance. The
			 Council shall advise the Director of the Service of key priorities in
			 climate-related issues that require the attention of the Service. The Council
			 shall be responsible for promoting coordination across regional, national, and
			 international concerns and the assessment of evolving information needs.
			5.Contract and
			 grant authorityFunctions
			 vested in any Federal officer or agency by this Act or under the program
			 established under this Act may be exercised through the facilities and
			 personnel of the agency involved or, to the extent provided or approved in
			 advance in appropriation Acts, by other persons or entities under contracts or
			 grant arrangements entered into by such officer or agency.
		6.Annual
			 reportThe Secretary of
			 Commerce shall prepare and submit to the President and the Congress, not later
			 than March 31 of each year, a report on the activities conducted pursuant to
			 this Act during the preceding fiscal year, including—
			(1)a summary of the achievements of the
			 National Climate Service during the previous fiscal year; and
			(2)an analysis of the progress made toward
			 achieving the goals and objectives of the Service.
			7.Definitions
			(1)AdministratorThe term Administrator means
			 the Administrator of the National Oceanic and Atmospheric
			 Administration.
			(2)Advisory
			 councilThe term
			 Advisory Council refers to the National Climate Service Advisor
			 Council.
			(3)Climate
			 changeThe term climate
			 change means any change in climate over time, whether due to natural
			 variability or as a result of human activity.
			(4)DirectorThe term Director means the
			 director of the National Oceanic and Atmospheric Administration’s National
			 Climate Service.
			(5)SecretaryThe term Secretary means the
			 Secretary of Commerce.
			(6)ServiceThe term Service means the
			 National Oceanic and Atmospheric Administration’s National Climate
			 Service.
			8.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary to carry out this Act—
			(1)$300,000,000 for fiscal year 2011.
			(2)$350,000,000 for fiscal year 2012.
			(3)$400,000,000 for fiscal year 2013.
			(4)$450,000,000 for fiscal year 2014.
			(5)$500,000,000 for fiscal year 2015.
			
